Chief Justice BENDER,
dissenting.
In this medical malpractice case, the majority departs from our long-standing precedent on Colorado's physician-patient privilege and holds that because a patient happens to belong to an HMO that maintains an integrated electronic medical ree-ord system, the physician-patient privilege does not apply to any of the patient's nearly 700 medical records stored in that system-even though the vast majority of the records are not connected in any way to the patient's medical malpractice claim.
First, I believe the majority's holding misconstrues the mandate of Colorado's physician-patient privilege statute by holding that a physician's ability to access medical records is sufficient to meet the privilege statute's requirement that the records be "acquired" by the physician. Second, I disagree with the majority's holding that the doctrine of implied waiver does not apply in medical malpractice cases. It is contrary to our longstanding precedent that applies this doctrine to these cases.
Third, I disagree with the majority's holding that the trial court did not abuse its discretion when it failed to follow the privilege log procedure set forth by this court's precedent, held that all of the plaintiff's medical records were relevant, and issued a blanket order for the plaintiff to disclose all of his medical records. Our precedent has explicit, ly rejected blanket discovery orders of private medical records and has also rejected a strict relevance test for discoverability. Fourth, I disagree with the majority's holding that the exception to the HMO confidentiality statute is satisfied because not all of the plaintiff's medical records are pertinent to this case.
It is the "very nature of evidentiary witness privileges to sacrifice some availability of evidence relevant to an administration of justice." Johnson v. Trujillo, 977 P.2d 152, 157 (Colo.1999) (internal quotation omitted). Such a sacrifice is "warranted by the social importance of interests and relationships that the privileges seek to protect." Id. The majority's holding in this case runs counter to the letter and purpose of the physician-patient privilege statute, thereby undermining the public policy of preserving the medical privacy rights that the privilege was designed to protect.1 See id. at 158. Hence, I respectfully dissent.
I. Background
A brief review of the facts is necessary to frame the legal issues. Plaintiff Ernest Ortega, a long-time HMO member, alleges that his primary care physician scheduled a treadmill stress test for him after he sought treatment for pain in his chest, neck, shoulders, and back. The defendant physician, David Lieuwen, administered a treadmill stress test and then discharged him. Five to ten minutes later, Ortega returned to see Dr. Lieuwen and complained of a recurrence of shoulder and neck pain. Dr. Lieuwen then performed a physical examination, and Ortega claims Dr. Lieuwen negligently failed to order cardiac testing, failed to give Ortega *452nitroglycerin, and discharged him home in "stable" condition. While walking to his car, Ortega suffered a heart attack. Ortega sued his HMO, Kaiser, and Dr. Lieuwen.
Kaiser uses a comprehensive electronic health information system, wherein all of its patients' medical records are stored in an electronic database that can be accessed by any of Kaiser's physicians. Kaiser's medical records for Ortega contain nearly ten years' worth of his past medical records, which amounts to almost 700 different records. These records include health information unrelated to Ortega's cardiac condition and treatment for that condition.2
Dr. Lieuwen and Kaiser sought blanket access to all of Ortega's medical records. Ortega claimed that the defendants were not entitled to such broad discovery of his private medical records stored in Kaiser's electronic database and complied a privilege log of documents he claimed were unrelated to his allegations in the lawsuit and thus privileged.
The trial court ruled, and the majority now affirms, that both Dr. Lieuwen and Kaiser are entitled to discover Ortega's entire confidential medical history-containing nearly 700 medical records-even though the defendants did not claim that any of Ortega's past records pertained to the medical treatment Ortega received on the days at issue or were consulted by Dr. Lieuwen as part of the necessary treatment of Ortega's pain complaints.
II. Physician-Patient Privilege
Communications between patients and physicians have long been recognized as sacred and exempt from disclosure because "(there are particular relations in which it is the policy of the law to encourage confidence and to preserve it inviolate." § 183-90-107(1), C.R.S. (2011). The basis for privacy in medical records dates back to the fifth century, B.C.E., and the Hippocratic Oath, which states in pertinent part:
Whatsoever things I see or hear concerning the life of men, in my attendance on the sick or even apart therefrom, which ought not to be noised abroad, I will keep silence thereon, counting such things to be sacred secrets.
See Barbara L. Kaiser, Patients' Rights of Access to Their Own Medical Records: The Need for New Low, 24 Buff, L.Rev. 317, 317 & n. 1 (1974-75). Such privacy "enhancefs] the effective diagnosis and treatment of illness by protecting the patient from the embarrassment and humiliation that might be caused by the physician's disclosure of information imparted to him by the patient during the course of a consultation for purposes of medical treatment." Clark v. Dist. Court, 668 P.2d 3, 8 (Colo.1983).
Colorado's physician-patient privilege, as codified in section 13-90-1107, provides that a "physician, surgeon, or registered professional nurse ... shall not be examined without the consent of his or her patient as to any information acquired in attending the patient that was necessary to enable him or her to prescribe or act for the patient ...." § 183-90-107(1)(d) (emphasis added). The statute permits limited disclosure of this information when "[a] physician, surgeon, or registered professional nurse ... is sued by ... a patient ... on any cause of action arising out of or connected with the physician's or nurse's care or treatment of such patient ...." § 13-90-107(1)(d)(I). The privilege applies equally to in-court testimony and pretrial discovery of information. Cardenas v. Jerath, 180 P.3d 415, 424 (Colo.2008)(citing Weil *453v. Dillon Cos., Inc., 109 P.3d 127, 129 (Colo.2005)).
The majority concludes that because Kaiser "has a complete electronic medical record for each member," "when a [Kaiser] physician attends to a patient, he necessarily acquires the entire medical record in order to effectively evaluate and treat the patient." Maj. op. at 448. I disagree. There is no evidence that Dr. Lieuwen actually acquired or used all of Ortega's medical records in his treatment of Ortega, only that he had access to the records in Kaiser's system. See id. ("Lieuwen had instantaneous access to Ortega's entire electronic medical record as Ortega's treating physician." (Emphasis added)).
"Acquire" and "access" have different meanings. "Aequire" means "[tlo gain possession or control of; to get or obtain." Black's Law Dictionary 20 (9th ed. 2009). "Access" means an "opportunity or ability to enter, approach, pass to and from, or communicate with." Id. at 14. Thus, to "acquire" involves actually obtaining something, whereas "access" involves merely the opportunity to do so.
Although Dr. Lieuwen had access to Ortega's entire medical record, because he did not actually acquire it in his treatment of Ortega, I disagree with the majority's holding that Ortega's entire electronic medical record is not protected by the physician-patient privilege. Maj. op. at 448. This holding contradicts the plain language of the statute, which states that it applies to information "aequired " by the treating physician. § 13-90-107(1)(d). In my view, the statute does not create an exception for information the treating physician had aeceess to but did not actually acquire to treat the patient. See § 13-90-107(1)(d). By failing to acknowledge this significant distinction, I suggest the majority misreads the mandate of the statute.3
Even if Dr. Lieuwen had actually acquired all of Ortega's records, I still do not believe the requirements of section 13-90-107(1)(d) have been satisfied. Section 18-90-107(1)(d) applies to information the physician acquired "that was necessary to enable him or her to prescribe or act for the patient." In this case, there has been no showing that almost ten years of Ortega's medical history, containing nearly 700 records, were necessary for Dr. Lieuwen to treat Ortega's chest, neck, shoulder, and back pain. It is obvious that Dr. Lieuwen could not have possibly reviewed nearly 700 records during his brief treatment of Ortega. Hence, the entirety of Ortega's medical records could not have been used to treat Ortega and the exception in section 18-90-107(1)(d) does not apply.
The majority implies that Kaiser's physical possession of Ortega's medical records somehow affects the applicability of the physician-patient privilege. Maj. op. at 450 n. 8. Possession is not the touchstone of whether the physician-patient privilege attaches. No matter who possesses the records, the privilege-holder-here, the patient-controls the privileged information and determines who may obtain access, absent a waiver. See Cardenas, 180 P.3d at 424 ("'The physician-patient privilege is designed to protect the patient, and the patient may waive such protections, thereby consenting to disclosure.") The majority's retroactive remedy to determine relevance for admissibility at trial of the disclosed privileged information is irrelevant to the operation of the privilege. Maj. op. at 450-51. Onee the cat is out of the bag, the protection required by a statutory privilege is lost. See Cardenas, 180 P.3d at 424 ("[The physician-patient privilege protects certain information from discovery even if the information is relevant to the subject *454matter of the case and would be discoverable otherwise.").
III. Doctrine of Implied Waiver
A. Medical Malpractice Cases
The majority holds that the doctrine of implied waiver is inapplicable to medical malpractice cases. Maj. op. at 448 n. 1. Yet our prior decisions have applied the doctrine of implied waiver to medical malpractice cases. See Hartmann v. Nordin, 147 P.3d 43, 48 (Colo.2006) (holding that plaintiff had impliedly waived her physician-patient privilege regarding her medical condition by placing at issue the cause of her stroke in claiming that defendants' malpractice caused it); Samms v. Dist. Court, 908 P.2d 520, 524 (Colo.1995) (holding, in a medical malpractice case, that a plaintiff impliedly waives his or her physi-clan-patient privilege with respect to the medical condition he or she has injected into the case; thus, the plaintiff in Samms waived her physician-patient privilege with respect to information related to her heart condition, which she claimed defendant physician failed to diagnose properly); see also Reutter v. Weber, 179 P.3d 977, 983 (Colo.2007) ("[In some instances, the waiver of the physician-patient privilege resulting from filing the medical malpractice action might cover virtually all that was discussed between a physi-clan and patient. In other cases, it might cover only a small portion of what was discussed. In such instances, some or all of such discussions will remain subject to the privilege." (Internal citations omitted)).
B. Abuse of Discretion
I would hold that the doctrine of implied waiver applies in this case. In my view, the trial court abused its discretion in its order in two ways: (1) by not adhering to the procedure this court set forth in Alcon regarding privilege logs; and (2) by holding that all of Ortega's medical records were relevant, which is in effect a blanket order requiring disclosure of all of Ortega's private records.
1.
The trial court concluded, without identifying the individual records, that all of Ortega's medical records were relevant for purposes of discovery. The trial court did not review Ortega's privilege log because the court reasoned that the relevancy of the requested records was "more appropriately evaluated in the first instance by medical professionals on both sides of the case rather than by lawyers or a judge." By holding that the trial court did not abuse its discretion by ordering the discovery of these records, the majority approves the trial court's decision not to review Ortega's privilege log.
Our precedent specifically establishes a method for trial courts to follow to assess the validity of the plaintiff's claims of physician-patient privilege. Alcon, 113 P.3d at 742. To assert the privilege, a party must specifically identify in its privilege log which doeu-ments the party claims are privileged and the basis for that claim. Id.
The documents must be described in the log with sufficient detail so that the opposing party and the trial court can assess the claim of privilege as to each withheld communication. Id. If, after reviewing the privilege log, the opponent seeking discovery still contends that the privilege does not apply and the parties cannot resolve the dispute informally, then the parties can request that the trial court perform an in camera inspection of the challenged documents. Id. This process narrows the review necessary by the trial court. Id. In my view, the trial court should have followed this procedure and ruled on the privilege log that Ortega submitted. Instead, by its broad discovery order, approved by the majority, the trial court forced Ortega into a blanket wavier of "a lifetime of [his] complete medical records." Id.
2.
The trial court ordered a blanket disclosure of Ortega's entire medical record after finding that "all of [Ortega's] medical records in the possession of the [dJefendants since 1998 are relevant under C.R.C.P. 26(b)(1)." The majority affirms the trial court's ruling and further holds that a review of Ortega's entire medical record is relevant "to enable defendants to prepare an answer, assert defenses, develop legal theories, plan discovery, *455and determine evidence and witnesses for trial." Maj. op. at 450. I disagree.
Relevance has never been the sole factor in determining whether the physician-patient privilege has been waived. See Alcon, 113 P.3d at 738("Taken together, C.R.C.P. 26(b)(1) and section 13-90-107(d) establish that, even if relevant to the subject matter involved in the pending action, a party is not necessarily entitled to discovery of information from a physician relating to the treatment of a patient."); Johnson, 977 P.2d at 157 (adopting the Supreme Court of Texas's rule that "relevance alone cannot be the test, because such a test would ignore the fundamental purpose of evidentiary privileges, which is to preclude discovery and admission of relevant evidence under prescribed circumstances." (quoting R.K. v. Ramires, 887 S.W.2d 836, 842 (Tex.1994))); see also Cardenas, 180 P.3d at 424 (reasoning that "the physician-patient privilege protects certain information from discovery even if the information is relevant to the subject matter of the case and would be discoverable otherwise," and thus holding that to ensure the discovery of infant plaintiff's mother's medical records was limited to the scope of the issue of causation associated with plaintiff's claims for personal injury, discovery was limited to a specific time period and to the extent that the records were relevant to the cause of plaintiff's injuries).
Even the potential that information is tangentially relevant does not permit the information to come within the waiver. Alcon, 113 P.3d at 741 (holding that although records of plaintiff's general family physician, who did not treat plaintiff in connection with the accident or injuries similar to those claimed in the accident, might have been relevant to assessing plaintiff's claims of damages for loss of enjoyment of life, the physician-patient privilege protected all of these records except for those related to plaintiff's claimed damages for physical injuries and depression).
Implied waivers rarely amount to consent to general disclosure of all of the patient's communications with his or her physician. See Hartmann, 147 P.3d at 46 (citing Alcon, 113 P.3d at 739). Discovery must be tailored to the injuries and damages claimed by the plaintiff which are the subject of the lawsuit. Alcon, 113 P.3d at 741. Implied waivers are limited by the cireumstances of the case, whether the claim be based upon medical malpractice or personal injury. See Hartmann, 147 P.3d at 50 (medical malpractice case holding that where plaintiff alleged that she suffered a stroke based on misdiagnosis and consequent lack of treatment, the trial court correctly permitted discovery limited to plaintiff's family history of diabetes, heart disease, and clotting conditions, but the trial court erred by compelling deposition answers concerning plaintiff's husband's health); Alcon, 113 P.3d at 737 (personal injury case holding that "waiver is limited to those ree-ords relating to the cause and extent of the injuries and damages allegedly sustained as a result of defendant's claimed negligence"). Hence, in the past this court has regularly rejected blanket authorizations to review medical records. See Alcon, 113 P.3d at 737; see also Cardenas, 180 P.3d at 424 (holding that the discovery of medical records was limited to the seope of the issue of causation of plaintiff's injuries).
We have held that the physician-patient privilege is not waived by generic claims for mental anguish, emotional distress, and loss of enjoyment of life that are incidental to physical injuries and do not exceed the suffering and loss an ordinary person would likely experience in similar circumstances. Johnson, 977 P.2d at 153; see also Hartmann, 147 P.3d at 50 ("[A] person who claims future damages does not waive, in blanket fashion, his physician-patient privilege for ten years of pharmaceutical records and complete patient records." (citing Alcon, 113 P.3d at 741)).
Although the trial court termed Ortega's claims for damages "less commonplace claims," Ortega's claims for loss or reduction of life expectancy, loss of trust in healthcare providers due to betrayal of trust by defendants, and fear and anxiety that he will suffer another near death experience are not unlike those damages claimed by the plaintiff in Johnson. See Johnson, 977 P.2d at 153-54, 158 (holding that a plaintiffs claims for mental anguish, emotional distress, pain and *456suffering, and loss of enjoyment of life resulting from being upset, afraid, concerned for others, and a fear of having surgery as a result of a car accident, were "typical of tort plaintiffs in personal injury and other cases"). In my view, Ortega's claimed damages are not beyond those that an ordinary person would likely suffer after having an experience similar to that alleged by Ortega. Hence, I would hold that it was an abuse of discretion for the trial court to find that a blanket disclosure of all of Ortega's medical records was warranted based on his damages claims.
IV. HMO Confidentiality Statute
I would decide this case solely based on the issue of physician-patient privilege. However, even if I were to assume the privilege did not apply, then I would also hold that it was an abuse of discretion for the trial court to find that the requirements of section 10-16-4283, C.R.S. (2011), have been met in this case. 4 I agree with the majority that "pertinence" as used in section 10-16-4283 has the same meaning as "relevance." Maj. op. at 450. Hence, for the same reasons discussed supra, I would hold that not all of Ortega's nearly 700 medical records from the last ten years are "pertinent" to the issues in this lawsuit.

. I note that recent information confirms the public's distrust of electronic medical records. According to recent research, 67 percent of Americans fear disclosure of their medical records if such records are made available electronically. Nicolas P. Terry & Leslie P. Francis, Ensuring the Privacy and Confidentiality of Electronic Heath Records, 2007 U. IIl. L.Rev. 681, 696.


. It is not difficult to conceive of information that could be contained in a patient's medical records, such as information related to the patient's mental or reproductive health, which could be extremely embarrassing or troublesome to have revealed to all persons involved in the litigation-potentially including the plaintiff's spouse or family members. See Johnson, 977 P.2d at 158 (acknowledging the potentially offensive nature of the compelled disclosure of sensitive and private medical and counseling records). For example, a patient who has suffered from a mental illness or addiction, contracted a sexually transmitted disease, obtained an abortion, used a sperm donor to become pregnant, is impotent or sterile, or had a miscarriage may not wish for this personal information to be revealed to a team of lawyers, opposing parties, and possibly his or her family-especially when it has no connection to the case at hand. Hence, I believe that blanket disclosures of all of a patient's medical records have rightfully been rejected by this court in the past. See, e.g., Alcon v. Spicer, 113 P.3d 735, 737 (Colo.2005).


. From a policy perspective, the majority's broad holding is significant. It is likely that in the future all medical records will be stored electronically and therefore will be accessible to all of a patient's physicians. See Karoline Kreuser, The Adoption of Electronic Health Records: Benefits and Challenges, 16 Annals Health L. 317, 318 (2007). Such digital access will likely increase physicians' capability to provide treatment to their patients. See id. at 319; Varsha D. Gadani, Patient Consent to Health Information Technology: Safeguarding Patients' Records and Confidences, 12 N.C. JL. & Tech. Online 97, 100-01 (2010). If all medical records become digitized, the majority's holding may have the effect of requiring all plaintiffs to disclose their entire history of medical records if they bring a malpractice suit because all of the plaintiff's physicians will have had access to all of the plaintiff's private medical records.


. I agree with the majority that the trial court erred by applying the physician-patient privilege to Kaiser, which, as an HMO, cannot practice medicine. See maj. op. at 449 n. 3.